Citation Nr: 0317879	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty with the Navy from August 
1962 to May 1967, with the Air Force from April 1968 to April 
1973, and with the Navy from June 1983 to April 1988.

This appeal arose from a July 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In January 2003, the veteran testified 
before the undersigned at a personal hearing at the Phoenix, 
Arizona RO.


FINDING OF FACT

The veteran's diabetes mellitus is not related to his period 
of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 11375103A, 5107 
(West 2002); 38 C.F.R. §  3.309 (2002); 67 Fed. Reg. 67792-
677793 (Nov. 7, 2002) (to be codified in pertinent part at 
38 C.F.R. § 3.307).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has alleged that he was exposed to herbicides, 
namely Agent Orange, while on active duty in Vietnam and that 
this exposure has resulted in the development of diabetes 
mellitus.  Therefore, he believes that service connection is 
warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

A review of the veteran's service records indicated that he 
had served in Vietnam.  The service medical records make no 
mention of complaints of or treatment for diabetes mellitus.  
All entrance, separation and annual examinations conducted 
during his various periods of service noted that his blood 
sugar levels were negative.  

The first notation of diabetes was made in January 1996.  
Following this diagnosis, the veteran was repeatedly admitted 
to VA facilities suffering from diabetic ketoacidosis.  On 
one occasion in November 1999, he was diagnosed with Type II 
diabetes; however, all other records refer to Type I 
diabetes. 

The veteran was examined by VA in March 2001.  He had had 
diabetes for the past three years.  The veteran had had 
repeated episodes of ketoacidosis and recurrent acute 
pancreatitis.  He stated that he would check his blood sugar 
three to four times per day and the level would range between 
the mid-200's and 400.  The diagnosis was diabetes mellitus, 
Type I, secondary to recurrent pancreatitis with repeated 
episodes of ketoacidosis.  

An August 2001 VA treatment record noted that the veteran had 
originally been diagnosed with Type II diabetes.  However, 
after multiple hospitalizations for ketoacidosis, it was 
determined that he had Type I diabetes as a secondary 
condition.

The veteran testified before the undersigned at a personal 
hearing at the RO in January 2003.  He stated that he had 
diabetes before he was found to have pancreatitis.  
Therefore, he argued that his diabetes cannot be secondary to 
this condition.


Relevant laws and regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §  3.309; 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to 
be codified in pertinent part at 38 C.F.R. § 3.307). 

During the pendency of the veteran's appeal, the law 
pertaining to the presumption of exposure to herbicides in 
Vietnam was changed.  The Veteran's Education and Benefits 
Expansion Act of 2001, H.R. 1291, § 201 (2001) provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  Prior to this 
change, the law required service in Vietnam and that a 
veteran have one of the presumptive diseases listed at 
38 C.F.R. § 3.309(e) (2000) before exposure was presumed.  
See also McCartt v. West, 12 Vet. App. 164 (1999).  Because 
the new regulation allows for presumption of exposure to 
Agent Orange for all veterans who served in Vietnam, it is 
more favorable to the veteran and will be relied upon in this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where 
the law or regulation governing the case changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) 
(2002).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6) (2002).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation). 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  It is found that these 
duties have been met in this case.

In this case, the RO provided the veteran with a supplemental 
statement of the case (SSOC) which specifically advised him 
of the provisions of the VCAA.  This SSOC contained the post-
VCAA laws and regulations.

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  The RO has provided the veteran with a VA examination 
and has notified him of what evidence and information was 
being obtained by VA and what evidence and information he 
needed to provide in order to substantiate his claim.  For 
these reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Discussion

After reviewing the evidence of record, it is found that the 
evidence does not support a finding of entitlement to service 
connection for diabetes mellitus.  Initially, it is noted 
that this condition was not present in service; all tests 
performed during service had shown normal glucose levels.  
Nor had this disorder manifested itself to a compensable 
degree within one year of his separation from service; the 
earliest date at which this disease was found was 1996.  
Therefore, service connection cannot be granted on these 
bases.  The veteran did have service in Vietnam and exposure 
to Agent Orange will therefore be presumed.  However, he has 
not been diagnosed with Type II diabetes mellitus, the only 
type of diabetes for which service connection may be presumed 
under the provisions of 38 C.F.R. § 3.309(e) (2002).  Rather, 
the veteran has been diagnosed with Type I diabetes, which 
was found to be secondary to pancreatitis and has been 
manifested by repeated episodes of diabetic ketoacidosis.  
Type I diabetes has not been found to be related to Agent 
Orange exposure and only those diseases which the Secretary 
has specifically determined to be related to this exposure 
may be service-connected under 38 C.F.R. § 3.309(e) (2002).  
The veteran has expressed his opinion that he suffered from 
diabetes prior to any attacks of pancreatitis, thus making it 
impossible that the diabetes is secondary.  However, this 
belief is inconsistent with the evidence of record.  
Moreover, the veteran, as a layperson, is not competent to 
render an opinion as to medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
diabetes mellitus as secondary to exposure to Agent Orange.


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

